Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-17-2009

In Re: Harvard Ind
Precedential or Non-Precedential: Precedential

Docket No. 07-3006




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"In Re: Harvard Ind " (2009). 2009 Decisions. Paper 1100.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1100


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                      PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
              _____________

                  No. 07-3006
                 _____________

  IN RE: HARVARD INDUSTRIES, INC., et al.,

                             Debtor


HARVARD SECURED CREDITORS LIQUIDATION
               TRUST,

                        Appellant

                        v.

       INTERNAL REVENUE SERVICE,

                         Appellee

                 ______________

  On Appeal from the United States District Court
            for the District of New Jersey
               (D.C. No. 07-cv-00305)
  District Judge: Honorable Garrett E. Brown, Jr.

                        1
                   _______________

               Argued September 11, 2008

   Before: McKEE, SMITH, and WEIS, Circuit Judges.

                  (Filed June 17, 2009)

JAMES N. LAWLOR, Esq. (Argued)
Wollmuth Maher & Deutsch LLP
One Gateway Center, Ninth Floor
Newark, New Jersey 07102

     Attorney for Appellant

KENNETH L. GREENE, Esq.
ARTHUR T. CATTERALL, Esq.
RACHEL I. WOLLITZER, Esq. (Argued)
Tax Division
Department of Justice
950 Pennsylvania Avenue, N.W.
Post Office Box 502
Washington, D.C. 20044-0000

       Attorney for Appellee

                   _______________

              OPINION OF THE COURT
                  _______________


                              2
McKee, Circuit Judge

       This tax dispute arose in the course of bankruptcy

proceedings for Harvard Industries, Inc. and related entities

(collectively “Harvard”). Its resolution requires us to determine

the meaning of “specified liability losses” as that phrase is used

in 26 U.S.C. § 172(f). 1    In the bankruptcy court, Harvard

attempted to collect a federal tax refund for the 1986 tax year

based upon three categories of “specified liability losses”

incurred in the 1996 tax year that purportedly qualified for a

special ten-year net operating loss carry-back pursuant to 26

U.S.C. § 172(b)(1)(C).2 The bankruptcy court allowed the


       1
        For purposes of this appeal we are concerned only
with the version of this statute that existed in 1996. The
section has since been amended several times.
       2
        “Carry-backs” and “carry-forwards” allow the
taxpayer to spread out its good and bad years for tax purposes,
thus smoothing out revenue and tax liabilities and creating
something akin to an average taxable income. Usually,

                                3
carry-back for each of the claimed expenses over the

government’s objection.

      On appeal from the bankruptcy court, the district court

ruled that (i) payments to a qualified pension plan that were

made pursuant to a settlement agreement with the Pension

Benefit Guaranty Corporation (“PBGC”)3 did not “arise under

Federal . . . law” and were therefore not “specified liability




taxpayers may only carry net operating losses back two years.
In the case of certain large and unusual expenses, called
“specified liability losses,” Congress has determined that
taxpayers should have the ability to spread such losses over a
greater period of time. See United Dominion Indus. v. United
States, 532 U.S. 822, 825 (2001). This cushions the fiscal
impact that certain extraordinary expenses would otherwise
have on the taxpayer.


      3
        The PBGC is a wholly-owned United States
government corporation that administers the federal insurance
program for private pension plans under Title IV of ERISA.
See generally Pension Benefit Guar. Corp. v. LTV Corp., 496
U.S. 633, 636-37 (1990); 29 U.S.C. § 1302(a).

                              4
losses” under § 172; (ii) losses incurred in relation to the

manufacture of defective lock nuts were not “product liability”

damages within the meaning of § 172, and hence were not

“specified liability losses”; but (iii) payments made pursuant to

a retrospective workers’ compensation insurance policy were

properly deductible as “specified liability losses” in the 1996 tax

year. For the reasons that follow, we will affirm in part and

reverse in part.

               I. FACTUAL BACKGROUND

       In 1986, Harvard earned profits of approximately $6.5

million and hence paid a total of $2,442,175 in federal income

taxes. For the 1996 tax year, Harvard sustained a net operating

loss of $41,399,563. On April 23, 1998, Harvard filed an

Amended Corporation Income Tax Return in which it claimed

a refund in the amount of $2,435,872 for the 1986 tax year

based on a specified liability loss generated during the 1996 tax

                                5
year that was purportedly eligible to be carried back ten years

pursuant to § 172 of the Internal Revenue Code (“I.R.C.”).4 In

a Notice of Partial Claim Allowance dated February 23, 1999,

the Internal Revenue Service (“IRS”) allowed the carry-back for

such losses as were attributable to Workers’ Compensation

payments, but denied the remainder of the claimed refund.

       On March 5, 1999, Harvard filed a protest to the First

Partial Disallowance and challenged the Service’s basis for

denying portions of its refund claim. Harvard also expanded the

refund claim to include, among other things: (i) “product

liability” payments in the amount of $3,829,807 which included

forgiven accounts receivable and a settlement payment to one

distributor in connection with defective lock-nuts manufactured



       4
         Section 172(f) of the IRC, as written in 1996, allowed
corporations to carry certain types of losses back ten years
rather than the usual two or three.

                               6
by a Harvard operating division; and (ii) prior year pension

payments in the amount of $6,000,000 (the “PBGC Payments”).

       The IRS issued a Second Notice of Partial Disallowance

on October 1, 1999, denying Harvard’s refund application for

the lock-nuts and the PBGC payments. The IRS denied the

claim related to the lock-nuts because: (i) Harvard’s liability was

based on breach of contract and breach of implied warranty of

merchantability, as opposed to product liability; (ii) Harvard’s

customers suffered no physical or emotional harm due to the

defective lock-nuts; (iii) costs incurred by Harvard were for

repair and replacement of the lock-nuts.           The IRS also

determined that the pension payments were not eligible for a

ten-year carry-back because the Code requires that the event

giving rise to an eligible liability “under state or federal law”

must occur at least three years before the tax year in question,

1996 in this case. The IRS’s position was that because the

                                7
payments were made pursuant to a settlement agreement with

the PBGC in 1994, they did not meet the Code’s requirements

for eligible “special liability loss” carry-backs. The IRS also

took the position that the formation of pension plans and the

decision to enter a Settlement Agreement with the PBGC

regarding additional funding requirements for the pension plans

were voluntary decisions of Harvard, not “arising under federal

law” as required by the Code. Rather, they “related to” an

obligation under federal law, which is not enough to satisfy the

“arising under” element required for the special carry-back

provision of the Code. As we explain below, this ongoing

dispute was ultimately brought before the bankruptcy court.

         A. Losses Related to Defective Lock-Nuts

       Elastic Stop Nut of America (“ESNA”), an operating

division of Harvard, manufactured lock-nuts for use in

commercial and military aircraft engines and airframes.

                               8
Harvard sold the lock-nuts to various distributors, who resold

them to aircraft manufacturers.      Military and commercial

specifications required that the lock-nuts be baked for 23 hours

in order to withstand extreme temperatures during use. Failure

to comply with this requirement could result in a condition

called “hydrogen embrittlement” which could cause the lock-

nuts to crack and fail.

       In 1993, it was discovered in the course of an internal

investigation that certain of Harvard’s lock-nuts were defective

because they had not been baked for 23 hours as required.

When the defect was discovered, Harvard informed its

customers and stopped shipping the lock-nuts pending further

investigation. Prior to the time Harvard stopped shipping the

lock-nuts, there were no reported instances in which the failure

of an ESNA lock-nut caused an accident or resulted in personal

injury or property damage. In some cases, efforts were made to

                               9
recall and rework some of the lock-nuts. However, several

distributors who had received the defective lock-nuts refused to

pay for them because they could not be resold and/or had to be

recalled.

       Harvard’s largest customer - Harco - filed suit against

Harvard based on the sale of defective lock-nuts, alleging: (1)

breach of contract; (2) breach of implied warranty of

merchantability; (3) breach of the implied covenant of good

faith and fair dealing; (4) fraud; (5) negligent misrepresentation;

and (6) civil RICO violations. The suit was ultimately settled in

an agreement dated April 22, 1996. Pursuant to that agreement,

Harvard paid Harco $820,000 and Harco agreed to “release and

discharge” Harvard from “any and all claims asserted” in

Harco’s complaint.      Harvard then entered into settlement

agreements with other distributors, whereby ESNA forgave a

total of $3,009,807 in receivables for the lock-nuts. Harvard

                                10
subsequently claimed that it should be allowed to treat all these

expenses as “product liability” losses eligible for a ten-year

carry-back.

             B. PBGC Settlement Pension Payments

         Harvard filed for Chapter 11 bankruptcy in May of 1991.5

Thereafter, the bankruptcy court confirmed a plan of

reorganization which required Harvard to pay all holders of

allowed unsecured claims 100 cents on the dollar by 1994. In

order to meet its obligations under the plan, Harvard sought to

obtain $100 million in financing by offering senior unsecured

notes.

         However, the PBGC was concerned about the issuance

of the notes. Harvard’s pension plans had a “substantial amount



         5
         This 1991 bankruptcy and reorganization is distinct
from the 2002 bankruptcy which gave rise to the present
dispute.

                                11
of unfunded benefit liabilities” due to erroneous actuarial

assumptions underlying pension plan contributions for 1992 and

1993. The PBGC therefore took the position that the note

offering might provide “sufficient basis for the PBGC to seek

termination of one or more of [Harvard’s] pension plans

pursuant to section 4042(a)(4) of ERISA, [29 U.S.C. §

1342(a)(4)].” Negotiations followed in which the PBGC and

Harvard reached a settlement agreement.        Pursuant to that

agreement, Harvard made a $ 6 million additional contribution

to its pension plans in 1996 and agreed to pay an additional $1.5

million for each of twelve consecutive quarters thereafter.6

       The PBGC Settlement Agreement contains restrictions on

the amount and use of the proposed Senior Notes. Harvard

warranted in the agreement that: “as of the date of execution of


       6
        Only the $ 6 million payment in 1996 is at issue in
this appeal.

                               12
this Settlement Agreement there are no past due minimum

funding contributions owed to any of” its pension plans, and the

PBGC agreed that it would not institute proceedings to terminate

any of taxpayer’s pension plans “as a result of the Senior Notes

offering.”

             C. Workers’ Compensation Payments

       From April 1988 to April 1992, Harvard annually

purchased insurance policies from the Wausau Insurance

Company (“Wausau”). The policies included insurance for

general liability, workers’ compensation and automobile

insurance.      Harvard   describes   the   Wausau    workers’

compensation polices as “retrospective insurance plans.”

Pursuant to these policies, Harvard paid an initial premium at

the beginning of each policy year based on actuarial assumptions

about the amount of claims that would be paid. Once Harvard



                              13
paid its premium to Wausau, Wausau had access to these funds

and used them to pay claims covered by the policy.

       At the end of each policy year, adjustments were made to

the premium based on the difference between the actual amount

paid out on claims and the expected claim amounts that had

been estimated based on actuarial assumptions. Even after the

policy years expired, as claims arising in those years were paid,

Harvard could be required to submit additional payments.

Wausau periodically sent reports to Harvard concerning claim

activity. By comparing year to year reports, Wausau could

determine if Harvard had to make additional payments to cover

any shortfall for each plan year. Harvard also paid taxes and

premium expenses for plan administration, calculated as a

percentage of claims expenses.

       According     to   testimony    given    by   a   Harvard

representative, Harvard’s records indicated that the retrospective

                               14
adjustments pertaining to the refund request at issue here were

sent to Harvard around October 1995. Wausau and Harvard

then commenced negotiations and ultimately came to an

agreement as to the appropriate adjustments in early 1996. The

Trust also seeks to carry-back those payments to Wausau as

“specified liability losses” arising under state law because they

constitute   Harvard’s    obligation    to   provide   workers’

compensation benefits for its employees.

             II. PROCEDURAL BACKGROUND.

       On January 15, 2002, Harvard, along with several

subsidiaries, filed a voluntary petition for bankruptcy under

Chapter 11 of the Bankruptcy Code. Thereafter, Harvard filed

a “Motion Requesting a Determination as to Debtor’s Rights to

a Tax Refund.” The substance of the motion dealt with the three

categories of supposed “specified liability losses” described

above. Harvard argued that each expense qualified for a refund

                               15
of federal taxes paid for the 1986 tax year. The motion was

heard as a contested matter pursuant to Fed. R. Bank. P. 9014.

While the motion was pending, Harvard’s Reorganization Plan

was confirmed and the Harvard Secured Creditors Liquidation

Trust (the “Trust”) became the party in interest with respect to

any potential refund. Eventually, the Trust and the government

filed cross-motions for summary judgment in the bankruptcy

court.

         On March 24, 2005, the bankruptcy court granted the

Trust’s summary judgment motion with respect to two of the

three categories of specified liability loss expenses at issue. In

re Harvard Indus., Inc., 324 B.R. 238 (Bankr. D.N.J. 2005).

The court ruled that the lock-nut related payments were product

liability losses as they were a “liability of the taxpayer for

damages on account of . . . loss of the use of property” in

accordance with I.R.C. § 171(f)(4). The court reasoned that

                               16
“[s]ince the term ‘property’ is not defined in the statute,” it must

be accorded “its ordinary meaning . . . [which] would include

the Lock-Nuts at issue here.” Id. at 241. The bankruptcy court

also ruled that the pension payments “arose under ERISA,” and

were therefore also specified liability losses under the Tax Code.

Id. at 242. Thus, Harvard was entitled to a refund as a result of

the allowance of these expenses. The bankruptcy court denied

Harvard’s motion with respect to the third category of claimed

expenses    (workmen      compensation      premiums)      pending

additional discovery, and denied the government’s cross-motion

for summary judgment. The amount of the overpayment ordered

by the bankruptcy court exceeded the 1986 tax paid when added

to the refund amounts already received by Harvard. Therefore,

no further refunds could be ordered and the bankruptcy court’s

summary judgment order was final. Thereafter, the government



                                17
appealed to the United States District Court for the District of

New Jersey, which had jurisdiction under 28 U.S.C. § 158(a).

       For reasons we explain below, the district court reversed

the bankruptcy court’s order with regard to the lock-nut

expenses and the PBGC payments, and remanded the matter for

resolution of the third disputed category of losses. After a

hearing, the bankruptcy court ordered that Harvard was entitled

to a refund with respect to the retrospective adjustments to its

workers compensation plan, but held that administrative fees

associated with the plan could not be included in the carry-back.

On November 22, 2006, the Trust appealed to the district court

and the district court subsequently affirmed in part, reversed

with respect to administrative costs associated with the policy,

and remanded to the bankruptcy court for entry of judgment.

The district court’s order is a final order because it disposes of

all claims with respect to all parties. Thereafter, the Trust

                               18
appealed to this court. We have jurisdiction pursuant to 28

U.S.C. § 158(d).

               III. STANDARD OF REVIEW

       Our standard of review is the same as the district court’s

review of the bankruptcy court’s ruling. In re Schick, 418 F.3d
321, 323 (3d Cir. 2005). We review an order granting summary

judgment de novo. American Flint Glass Workers Union v.

Anchor Resolution Corp., 197 F.3d 76, 80 (3d Cir. 1999). The

bankruptcy court’s application of the “all events” test is also

reviewed de novo.7 ABCKO Indus., Inc. v. Commissioner, 482


       7
        The “all events” test is used to determine when a
business expense has been incurred for tax purposes. It
originated in United States v. Anderson, 269 U.S. 422, 441
(1926) and had been codified at 26 U.S.C. § 461(h)(4), which
provides:

       [T]he all events test is met with respect to any
       item if all events have occurred which
       determine the fact of liability and the amount of
       such liability can be determined with reasonable

                               19
F.2d 150, 154 (3d Cir. 1973). Factual findings are reviewed for

clear error. Nantucket Investors. II v. California Fed. Bank, 61
F.3d 197, 203 (3d Cir. 1995).

                        IV. ANALYSIS.

       All of the issues before us turn on the interpretation of §

172 of the I.R.C. In 1996, that section allowed for certain

portions of net operating losses, called “specified liability

losses,” to be carried back ten years to offset tax liabilities

incurred in more profitable years.

       During the period in question, I.R.C. § 172 (f) defined

“specified liability loss” as follows:

       (1) In General. - The term “specified liability
       loss” means the sum of the following amounts to
       the extent taken into account in computing the net
       operating loss for the taxable year:




       accuracy.


                                20
              (A) Any amount allowable as a deduction
       under section 162 or 165 which is attributable to -

                       (i) product liability, or
                       (ii) expenses incurred in the
        investigation or settlement of, or opposition to,
        claims against the taxpayer on account of product
        liability.
        (B) Any amount (not described in subparagraph (A))
allowable as a deduction under this chapter with respect to a
liability which arises under Federal or State law, or out of any
tort of the taxpayer if -
                       (i) in the case of a liability arising
        out of a Federal or State law, the act (or failure to
        act) giving rise to such liability occurs at least 3
        years before the beginning of the taxable year . .
        . .8


       8
          Section 172(f)(1)(B) was amended in 1998. “This
provision now includes only certain enumerated ‘federal or
state’ liabilities attributable to the reclamation of land, the
decommissioning of a nuclear power plant, the dismantling of
a drilling platform, the remediation of environmental
contamination, or a payment under any workmen’s
compensation act.” Standard Brands Liquidating Creditor
Trust v. United States, 53 Fed Cl. 25, 27 n.3 (Fed. Cl. 2002).
The Conference Notes that accompanied the amendment state
that there was no intention of altering the interpretation of the
previous wording of the section - and that the amendment
only applies to tax years after 1998. H.R. Conf. Rep. No.

                               21
       The Trust contends that all three categories of 1996

expenses at issue here qualify as “specified liability losses”

under this section of the Code and can thus be carried back to

1986 - making Harvard eligible for a refund from that year. As

noted earlier, Harvard claims that expenses related to the lock-

nuts qualify as “product liability losses,” while the pension

payments and the workers’ compensation insurance payments

purportedly “arise out of a Federal or State law,” and therefore

satisfy the requirements of § 172(f).

       As there is no binding authority interpreting this statute,

we rely on basic tenets of statutory interpretation.        When

interpreting a statute, “the literal meaning of the statute is most

important, and we are always to read the statute in its ordinary

and natural sense. Galloway v. United States, 492 F.3d 219, 223



105-825, at1590 (1998).


                                22
(3d Cir. 2007) (internal quotation marks and citations omitted).

In construing the Tax Code, we “strictly construe deductions and

allow such deductions only as there is a clear provision

therefor.” Id. Moreover, we rely on the legislative history only

where the text itself is ambiguous. Id. We have recently ruled

that where a provision of the I.R.C. is ambiguous, we apply a

Chevron analysis to any applicable treasury regulations.

Swallows Holding, Ltd. v. Comm’r, 515 F.3d 162 (3d Cir. 2008).

               A. “Product Liability” Losses.

       The I.R.C. defines “product liability” for purposes of

section 172(f)(1)(A)(I) as:

       (A) liability of the taxpayer for damages on
       account of physical injury or emotional harm to
       individuals or damage to or loss of the use of
       property, on account of any defect in any product
       which is manufactured, leased, or sold by the
       taxpayer, but only if
       (B) such injury, harm or damage arises after the
       taxpayer has completed or terminated operations


                              23
       with respect to, and has relinquished possession
       of, such product.

26 U.S.C. § 172 (f)(4). Neither the Supreme Court, nor any

circuit court of appeals has interpreted this provision.

       The bankruptcy court analyzed the language of the statute

and concluded that Harvard’s settlement with Harco and other

customers qualified as “liability . . . for damages on account of

. . . loss of the use of property.” 324 B.R. at 241 (quoting I.R.C.

§ 172(f)(4). It reasoned that the word “property,” which is not

defined in the statute, should be read to include the lock-nuts

themselves. Therefore, the court concluded:

              Loss of the use of the defective property is
       precisely what occurred here.           Harvard’s
       customers were distributors who were unable to
       use the Lock-Nuts manufactured by [Harvard]
       because of a defect known as hydrogen
       embrittlement. Here again, the court gives the
       term “use” its plain meaning which would include
       intended use as an item to resell.

Id.

                                24
      The district court rejected the interpretation of the

bankruptcy court. It reasoned that:

      Loss contemplates possession followed by the
      failure to maintain possession.           Harvard’s
      customers did not have possession of lock-nuts fit
      for resale at any point; they merely had possession
      of defective lock-nuts that were unfit for resale.
      Consequently, Harvard’s customers could not
      have lost the use of the property for its intended
      purpose where they did not possess usable lock-
      nuts in the first place.

              Additionally, Section 172(f)(4)(B) requires
      that “such injury, harm, or damage arises after the
      taxpayer has completed or terminated operations
      with respect to, and has relinquished possession
      of, such product.” In the instant case, the defect
      that gave rise to Harvard’s liability arose during
      the manufacturing of the lock-nuts, as Harvard’s
      own brief admits. [] Since the damage to the
      property clearly occurred before Harvard
      relinquished possession of the product, the
      damage to the lock-nuts is excepted from the
      statutory definition of product liability as stated in
      26 U.S.C. § 172(f)(4).

App. 38.



                               25
       As we have just noted, product liability is “liability of the

taxpayer for damages on account of physical injury or emotional

harm to individuals or damage to or loss of the use of property,

on account of any defect in any product which is manufactured,

leased, or sold by the taxpayer . . . .” I.R.C. § 172(f)(4)(A)

(emphasis added). It is uncontested that the lock-nuts were

defective.   It is also uncontested that none of Harvard’s

customers suffered physical injury or emotional harm because

of the defective lock-nuts.9 There is also no allegation that any

of the lock-nuts caused any damage to other property of any

customer or “down-stream” user. (For instance, had a defective

lock-nut caused a plane to crash, Harvard might well have been


       9
         Harvard notes in its opening brief that a defective
lock-nut may have been related to the crash of a Navy plane
and the death of a pilot. However, that incident occurred after
the 1996 tax year and is not relevant to this appeal.
Moreover, it appears from the record that no suit was ever
filed against Harvard in relation to that crash.

                                26
liable for the cost of replacing the plane as well as other

damages.)     The question then is whether the distributor’s

inability to resell the defective product itself qualifies as

“damage to or loss of the use of property.”

       Both the district court and the bankruptcy court examined

the statute closely, referencing dictionary meanings for each

significant term. Yet, those two courts arrived at opposite

conclusions. This clearly suggests an ambiguity in the language

of the statute. Much of the textual ambiguity arises from the

fact that it is not clear whether Congress intended “property” in

the phrase,    “loss of the use of property,” to include the

defective product itself as opposed to the property of

downstream purchasers or users to which the defective product

has caused loss or damage..

       In arguing that “property” refers to something other than

the actual lock-nuts, the government focuses on the fact that

                               27
Congress used “property” and “product” differently in the

statute. Relying on this distinction, the government reminds us

that:

        Where the statutory language refers to the
        defective product, it uses the term “product,”
        which term appears once in subparagraph (A)
        and once in subparagraph (B). I.R.C. § 172
        (f)(4). Subparagraph (A) refers to “damages . .
        . on account of any defect in any product,” while
        subparagraph (B) refers to the requirement that
        the “damage arises after the taxpayer has
        completed or terminated operations with respect
        to, and has relinquished possession of, such
        product.” I.R.C. § 172(f)(4). Not only is the
        defective product referred to in both instances by
        the term “product,” but the second instance in
        effect refers back to the first instance by using
        the term “such product.” Id.

                On the other hand, the term “product”
        does not appear in the phrase “loss of the use of
        property,” i.e., the statutory language does not
        refer to a “loss of use of the product or other
        property.” Id. Rather, the statute refers to a
        “loss of use of property.” Id. In this context, the
        term “product,” and not the term “property,”
        refers to the lock-nuts. Thus, when viewed in the
        context of the definition as a whole, the

                               28
        distributor’s inability to resell the lock-nuts did
        not constitute a loss of use of property.

Reply Br. 35-36. Although this approach has some surface

appeal, we believe it actually does more to demonstrate the

difficulty of textual analysis than to establish the congressional

intent underlying the language we must interpret.

       We therefore turn to legislative history for guidance. In

re Unisys Sav. Plan Litigation, 74 F.3d 420, 444 (3d Cir. 1996)

(“If the statutory language is unclear, we then look to [a

statute’s] legislative history.”). The House Conference Report

stated that “[t]he definition of product liability under the senate

amendment is intended to include the kinds of damages that are

recoverable under prevalent theories of product liability.” H.R.

Rep. No. 95-1800, at 286 (1978). It went on to state that “[t]he

definition of product liability in the amendment does not include

liabilities arising under warranty, which essentially are contract


                                29
liabilities.” Id. at 287.10 Unfortunately, there was more than one

prevalent theory about the kinds of damages recoverable under

product liability law when the statute was enacted. Fortunately,

the Supreme Court has discussed the divergent views of product

liability that were viable around that time.

       In East River Steamship Corp. v. Transamerica Delaval,

Inc., 476 U.S. 858, 867-70 (1986), a defectively designed ship


       10
          In 1986, the I.R.S. promulgated a regulation which
paraphrases the conference report’s statement: “product
liability does not include liabilities arising under warranty
theories relating to repair or replacement of the property that
are essentially contract liabilities.” Treas. Reg. §1.172-
13(b)(2)(ii). It goes on to explain, by way of example, that
“The costs incurred by a taxpayer in repairing or replacing
defective products under the terms of a warranty, express or
implied, are not product liability losses.” Id. Neither party
has devoted much time to arguing the Chevron implications
of this regulation. Were we to conduct a Chevron analysis,
the result would likely accord with that which we have
reached. That is, in the face of ambiguous language, it is
reasonable to construe the statute so as to exclude damage to,
or loss of, the use only of a defective product itself from the
scope of specified liability losses.

                               30
turbine component malfunctioned and damaged the turbine itself

without harming any other part of the ship. The Supreme Court

was called upon to determine whether, in the context of

admiralty law, injury to a product itself was the kind of harm

that should be addressed by contract law or product liability law.

This was then a question of first impression in admiralty. The

Court began its analysis by noting that “general maritime law is

an amalgam of traditional common-law rules, modifications of

those rules, and newly created rules,” which are “[d]rawn from

state and federal sources.” Id. at 864-65. It is this analysis of

prevailing common law rules that makes the Court’s opinion

useful to our analysis here.

       The Court viewed the “paradigmatic products-liability

action [as] one where a product ‘reasonably certain to place life

and limb in peril,’ distributed without reinspection, causes

bodily injury.” Id. at 866 (citing MacPherson v. Buick Motor

                               31
Co., 111 N.E. 1050 (N.Y. 1916)).          It then discussed the

expansion of products liability to include protection against

property damage based on similar concerns of safety. Id. at 867.

However, the expansion traditionally only involved cases where

“the defective product damages other property.” Id. (emphasis

added).

       The Court described the “majority approach” as one

which held that there should be no action in tort for “purely

monetary harm” in order to “preserv[e] a proper role for the law

of warranty . . . .” Id. at 868 (citation omitted). The minority

approach “held that a manufacturer’s duty to make nondefective

products encompassed injury to the product itself, whether or

not the defect created an unreasonable risk of harm.” Id. at 868-

69. After evaluating the merits of these different approaches,

the Court concluded that where the only injury was to the

product itself, “the resulting loss due to repair costs, decreased

                               32
value, and lost profits is essentially the failure of the purchaser

to receive the benefit of its bargain - traditionally the core

concern of contract law.” Id. at 869 (citing E. Farnsworth,

Contracts § 12.8, pp. 839-40 (1982)). The Court concluded that

“a manufacturer in a commercial relationship has no duty under

either a negligence or strict products-liability theory to prevent

a product from injuring itself.” Id. The Court also reasoned that

the policy concerns for public safety were not as compelling in

these circumstances as in those where bodily injury or harm to

other property occurred.

       Thereafter, we had to decide what rule Pennsylvania

would adopt when a defective product “damaged itself.” In

Aloe Coal Co. v. Clark Equipment Co., 816 F.2d 110 (3d Cir.

1987), we predicted that “Pennsylvania courts, although not

bound to do so, would nevertheless adopt the Supreme Court’s

reasoning in East River.” Id. at 112. In so doing, we reversed

                                33
a conclusion we had reached in a previous case, because we

were persuaded by the “cogent reasoning” of East River. Id. at

119.

       Neither of these cases controls our present inquiry under

the Tax Code. However, we continue to find the reasoning of

East River persuasive, and the distinction it draws between

warranty and contract damages on the one hand, and product

liability and tort damages on the other, is similar to that drawn

by the Congress that drafted and enacted 26 U.S.C. § 172(f).

Moreover, this approach is reinforced here because Harco sued

Harvard on various theories of contract and warranty liability

based on the defective lock-nuts. Harco did not assert a product

liability cause of action. Thus, the damages here are “liabilities

arising under warranty,” which Congress did not intend to

include in the statute.



                               34
       As noted earlier, the taxpayer has the burden of proving

its eligibility for a deduction, and statutes authorizing deductions

are a matter of legislative grace and are to be construed narrowly

unless the text of the statute authorizing the deduction reflects

a different congressional intent. See B.A. Properties Inc., v.

Government of the Virgin Islands, 299 F.3d 207 (3d Cir. 2002).

Viewed in that context, we are not persuaded by the Trust’s

argument that the IRS’s interpretation of the statute will leave

manufacturers with no incentive to make safe products. In fact,

the argument is specious. Even if corporations are not allowed

to carry-back this deduction 10 years - they may still take a

deduction for such expenses in the applicable tax year.

Furthermore, regardless of how such liabilities are treated for

tax purposes, the threat of products liability and other claims

hangs over a company that makes unsafe products. Here, for

example, the potential products liability and tort recovery from

                                35
death and injury that could have resulted from a plane crash

caused by the defective lock-nuts would dwarf the claimed tax

benefit of allowing a ten year carry-back.

       We therefore conclude that the district court did not err

in reversing the bankruptcy court’s conclusion that the loss fell

within the scope of § 172(f). The district court was correct in

accepting the government’s position and disallowing the Trust’s

claim that the payments for defective lock-nuts qualified for the

ten year carry-back.

                       B. PBGC Payments

       A taxpayer may also claim a specified liability loss if the

deduction “arises under a Federal or State law” if “the act (or

failure to act) giving rise to such liability occurs at least 3 years

before the beginning of the taxable year” and “the taxpayer used

an accrual method of accounting throughout the period or



                                 36
periods during which the acts or failures to act giving rise to

such liability occurred.” 11 I.R.C. § 172(f)(1)(B).

       As explained above, Harvard made $6 million in

payments to its various pension plans in the 1996 tax year

pursuant to the settlement agreement with the PBGC. The Trust

argues that these payments “arose under” the Employee

Retirement Income Security Act, 29 U.S.C. § 1001 et. seq.

(“ERISA”).      ERISA sets minimum standards for most

voluntarily established pension and health plans in private

industry.    The Trust maintains that the underfunding of

Harvard’s pension plans in 1992 and 1993 created ERISA

liability and that the liability therefore arose under ERISA and

was partially discharged through the 1996 PBGC payments.



       11
        The government does not dispute that Harvard used
an accrual method of accounting throughout the relevant
period.

                               37
Thus, according to the Trust, those payments meet the statute’s

requirements because they constitute a liability that arose under

federal law and accrued at least three years before the loss.

         The government argues that these payments are not a

specialized liability loss for two reasons. First, the PBGC

payments are not rooted in federal law; rather, they resulted

from choices made by Harvard. Second, the relevant act was the

choice to enter into a settlement agreement with the PBGC in

1994 - an act which occurred less than three years before the

payments.

         However, we are persuaded by the bankruptcy court’s

insightful analysis of this issue.    We therefore adopt the

bankruptcy court’s cogent and persuasive discussion of this

issue:

         In arguing that the payments did not arise under
         federal law, the IRS focuses on the fact that
         Harvard had satisfied its minimum funding

                               38
       requirements under section 412 of the IRC. That
       argument ignores the fact that those are not the
       only payment obligations under ERISA.
       Additional funding requirements may be triggered
       by a plan's unfunded current liability. []. That
       was the case here because the PBGC had
       determined that Harvard had unfunded current
       liabilities in the tax years 1992 and 1993. It is
       certainly true that Harvard’s settlement with the
       PBGC on that issue was motivated by its desire to
       issue senior notes to fund its plan of
       reorganization without objection from the PBGC,
       but that does not change the ultimate fact that the
       plans had unfunded liabilities in 1992 and 1993.
       Thus, to maintain its qualified status Harvard was
       required by law to make those payments.

That, of course, leads to the IRS's other argument: that the need
for additional contributions to the pension plans arose out of a
choice made by Harvard to maintain qualified pension plans for
its employees. In a recent decision on this issue the Federal
Circuit Court of Appeals stated that “the nature and amount of
the liability must be traceable to a specific law and cannot be the
result of choices made by the taxpayer or others.” Major Paint
Co. v. United States, 334 F.3d 1042 (Fed. Cir.2003). While that
decision is interesting, it does not instruct a court on where it
must draw the line regarding what constitutes a choice made by
a taxpayer. At some level everything involves a choice. It is
frequently recognized that liability for workers’ compensation
claims may qualify for specified liability loss status, Host
Marriott v. United States, 113 F. Supp. 2d 790 (D. Md. 2000),

                                39
aff’d 267 F.3d 363 (4th Cir.2001), yet that liability only arises
because an employer makes the decision to hire workers who are
covered by that law. A similarly slippery slope is apparent here.
While it is certainly true that offering an ERISA qualified
pension plan to its employees was a voluntary business decision
by Harvard, the court finds that the more prudent interpretation
would be to find that once a decision like that is made then
Harvard was bound by all of ERISA’s regulations. Thus,
complying with ERISA’s funding requirements was not a
voluntary decision on the part of Harvard, it was required by
federal law.

The next issue is whether the liability arose within three years
prior to the beginning of the taxable year at issue. The IRS
takes the position that the final act fixing Harvard's liability
occurred on July 26, 1994, the date Harvard entered into its
agreement with the PBGC. The court finds that argument to be
misplaced. The agreement with the PBGC did nothing to create
Harvard’s liability, it was merely the settlement of how that
liability would be paid. The liability itself was created in tax
years 1992 and 1993 due to Harvard’s reliance on inaccurate
actuarial assumptions. []. Therefore, the court finds that the
liability arose more than three years prior to the relevant tax
year. Accordingly, the court will grant summary judgment in
favor of Harvard on the issue of its pension plan payments
qualifying as specified liability losses.
324 B.R. at 242-43.




                               40
       As is evident from the portion of the bankruptcy court’s

opinion set forth above, that court’s analysis was guided by the

decision in Major Paint Co. v. United States, 334 F.3d 1042

(Fed. Cir. 2003). There, the court held that in order for a

liability to “arise under” a federal law, “the nature and the

amount of the liability must be traceable to a specific law and

cannot be the result of choices made by the taxpayer and

others.” Id., at 1046. Major Paint is the latest of only four cases

that have addressed the meaning of “arising under” in § 172.

       In Sealy Corporation v. Commissioner, a taxpayer argued

that professional fees the company paid to have filings required

by the SEC and ERISA prepared, as well as costs incurred

during an IRS audit, “arose under federal law” and should

therefore qualify for the ten-year carry-back. 171 F.3d 655, 656

(9th Cir. 1999). The Court of Appeals rejected this argument,

holding that “[t]he act giving rise to each of the liabilities in

                                41
question was the contractual act by which Sealy engaged

lawyers or accountants” and that these acts “did not occur at

least three years before [the tax year in question].” Id. at 657.

       In Host Marriott Corp v. United States, the Court of

Appeals for the Fourth Circuit adopted the reasoning of the

district court in holding that interest on a federal income tax

deficiency was a specified liability loss. 267 F.3d 363, 365 (4th

Cir. 2001). The district court had noted that “[t]he liability for

federal income tax deficiency interest arises out of 26 U.S.C. §

6601(a) under a rate established by § 6621.” Host Marriott

Corporation v. United States, 113 F. Supp. 2d 790, 793 (D. Md.

2000). The district court also distinguished Sealy, by noting that

the taxpayer’s liability for tax deficiency interest is “set by

federal . . . law, not by [taxpayer’s] choice.” Id. at 794.

       Finally, in Intermet Corporation v. Commissioner, the tax

court held that state tax deficiencies and interest on federal and

                                42
state tax deficiencies are specified liability losses because

federal law “expressly imposes” those liabilities.” 117 T.C. 133,

140 2001 WL 1164198 (2001).

        As the bankruptcy court mentioned, in Major Paint, the

Court of Appeals for the Federal Circuit had to decide whether

fees paid to various professionals employed to assist the

taxpayer during bankruptcy proceedings “arose under federal

law.”   The taxpayer argued that the costs arose under the

Bankruptcy Code and emphasized that a bankruptcy judge,

rather than a contract, determines when and how outside

professionals will be paid. Id. at 1046. The court conceded that

“[t]he Bankruptcy Code does require the appointment of a

committee of creditors holding unsecured claims” and the Code

further provides that the committee “may select and authorize

the employment . . . of one or more attorneys, accountants, or

other agents, to represent or perform services for such

                               43
committee.” However, the court in Major Paint reasoned that

“to say that simply because an entity files for bankruptcy any

costs for outside professionals “arise under” the bankruptcy

code in the context of I.R.C. § 172(f) stretches the limits of the

Tax Code.” Id. The court in Major Paint agreed with the Sealy

court that it is the act that immediately gives rise to the liability

that must arise out of federal law, and not a “chain of causes”

that can be traced to a federal law no matter how attenuated or

nuanced the link. Id. at 1047.

       Although specified liability losses must obviously “arise

under” federal law rather than merely be “related to” it, we

believe that formulation is, by itself, too simplistic to be

determinative here because it merely states a conclusion based

on reiterating the statutory text. That, without more, does not

create a useful framework for analyzing a particular expense or

the specific expenditure at issue here.        We think the link

                                 44
between payments made pursuant to a settlement agreement

with a federal agency threatening enforcement action and the

underlying federal obligation to comply with ERISA is

sufficiently direct that it may be said to “arise under federal law”

and therefore qualify for the ten-year carry-back.

       We also agree that the liability itself arose in 1992 and

1993, and the 1994 agreement was merely the mechanism for

discharging that liability. Moreover, just as the payments under

the settlement agreement are so directly related to the ERISA

liability as to have arisen under ERISA, we also conclude that

the payments must be treated as arising in 1992 and 1993 when

the underlying liability arose, and not when the agreement

enforcing that liability was executed. The date of the latter has

nothing to do with the fact that the liabilities would have existed

in 1992 and 1993 whether or not the 1994 agreement was ever



                                45
entered into. Accordingly, payments made pursuant to that 1994

agreement were entitled to the ten year carry-back under § 172.

           C. Workers’ Compensation Payments

        The bankruptcy court concluded that the Trust had

proven that Harvard incurred $2,076,066 in workers’

compensation and product liability expenses in the years in

question. The government argues that was error because all

premiums for insurance were paid from April 1988 to April

1991, and there was no evidence of payments in the 1996 tax

year.

        The bankruptcy court found that Harvard owned

retrospective insurance workers’ compensation and general

liability policies from Wausau for four years, April 15, 1988 to

April 30, 1992. Yearly premiums were based on Harvard’s

actual loss experience during the applicable term. The policies

required prepayment of an initial premium in the policy year.

                              46
That payment was intended as both a premium for traditional

insurance and a prepayment designed to cover anticipated claims

under the policies. Even after the policy years expired, Harvard

was required to make further premium payments to Wausau as

claims arising in those years were paid. Until the retrospective

premium was finally agreed upon, Harvard could not determine

what amount to pay Wausau.

       Based on the language of I.R.C. § 172, the bankruptcy

court and the district court both concluded that retrospective

premium adjustments were properly considered specified

liability losses, as they arose under state workers’ compensation

requirements. As we find no clear error in the bankruptcy

court’s factual findings, we will therefore affirm its findings

regarding when the payments were made, and for what purpose.

       The district court concluded that the bankruptcy court

erred in excluding the “administrative expense component” of

                               47
the policies from the ten-year carry-back. The district court

noted that Harvard was required by state laws to have insurance

for workers’ compensation claims.         To satisfy this express

requirement, Harvard purchased insurance and paid premiums

in the 1996 tax year. The fact that Harvard bought retrospective

policies instead of traditional policies did not alter the nature of

the payments.12

       Harvard was charged additional premium expenses even

after the policy expired. Those additional premiums were

calculated using actual losses multiplied by a loss conversion

factor. The loss conversion factor was designed in part to cover

Wausau’s administrative costs, such as the cost of investigating

and settling claims. The district court concluded that such


       12
         For a succinct explanation of the complexities of
retrospective insurance policies, see Mark G. Ledwin, The
Treatment of Retrospectively Rated Insurance Policies in
Bankruptcy, 16 Bankr. Dev. J. 11, 12-13 (1999).

                                48
features were always part of the price a taxpayer pays for

insurance of any kind and thus should not be disqualified from

the total qualifying specified liability loss because of the way it

is calculated in this particular type of plan. We agree.

       No insurance company would survive for long without

covering its administrative costs. Those costs allow it to process

and pay the claims that are the very purpose of purchasing an

insurance policy. We see no justification in law or policy to

allow these deductions for the actuarially derived cost of

premiums and disallow the administrative costs attendant to

every insurance policy merely because those costs are assessed

and billed as they were here. We will therefore affirm the ruling

of the district court in full on this issue.

                       V. CONCLUSION

       For the reasons explained above, we reverse the district

court’s ruling with respect to Harvard’s 1996 payments to its

                                 49
pension plans. On all other points, we affirm. We will

remand this matter to the district court to recalculate the

amount of refund due to the Trust in accordance with this

opinion.




                               50